Citation Nr: 0411908	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  97-03 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
PA 


THE ISSUES

1.  Entitlement to a compensable rating from June 1, 1993, to 
September 26, 1994, and for a rating in excess of 10 percent 
from September 26, 1994, for right elbow strain, tendonitis, 
based on an initial award.  

2.  Entitlement to a compensable rating from June 1, 1993, to 
September 26, 1994, and for a rating in excess of 10 percent 
from September 26, 1994, for chondromalacia of the right 
knee, based on an initial award.  

3.  Entitlement to a compensable rating from June 1, 1993, to 
September 26, 1994, and for a rating in excess of 10 percent 
from September 26, 1994, for chondromalacia of the left knee, 
based on an initial award.  

4.  Entitlement to a compensable rating from June 1, 1993, to 
September 26, 1994, and for a rating in excess of 10 percent 
from September 26, 1994, for lumbar strain, based on an 
initial award.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to May 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which included granting the veteran 
entitlement to service connection for lumbar strain, 
chondromalacia of each knee, and right elbow strain, 
tendonitis; each disability was assigned a noncompensable 
rating.  In September 1994, the veteran expressed his 
dissatisfaction with the initial ratings assigned.  

The RO, in a rating decision dated in October 1999, increased 
the ratings for each of the above-mentioned disabilities to 
10 percent, effective from September 26, 1994, the date of 
receipt of the veteran's notice of his dissatisfaction with 
the initial ratings.  Hence, the Board has recharacterized 
the issues as involving the propriety of the assignment of 
the initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  




FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Prior to September 26, 1994, right elbow strain, 
tendonitis, was manifested by complaints of pain, with 
objective findings of full range of motion and normal x-ray 
findings.  

3.  Effective from September 26, 1994, right elbow strain, 
tendonitis, is manifested by complaints of pain, with 
objective findings of slight limitation of motion, with pain 
on motion.  

4.  Prior to September 26, 1994, chondromalacia of the right 
knee was manifested by complaints of pain, with objective 
findings showing full range of motion and normal x-ray 
findings.  

5.  Effective from September 26, 1994, chondromalacia of the 
right knee is manifested by complaints of pain, with 
objective findings of slight limitation of motion, with pain 
on motion.  

6.  Prior to September 26, 1994, chondromalacia of the left 
knee was manifested by complaints of pain, with objective 
findings of full range of motion and normal x-ray findings.  

7.  Effective from September 26, 1994, chondromalacia of the 
left knee is manifested by complaints of pain, with objective 
findings of slight limitation of motion, with pain on motion.  

8.  Prior to September 26, 1994, lumbosacral strain was 
manifested by complaints of pain, with objective findings of 
full range of motion and normal x-ray findings.  

9.  Effective from September 26, 1994, lumbosacral strain is 
manifested by complaints of pain, with objective findings of 
characteristic pain on motion.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for right elbow 
strain, tendonitis, since the effective date of the grant of 
service connection, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 
4.1-3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a Diagnostic 
Code 5024 (2003).  

2.  The criteria for a disability rating in excess of 10 
percent for right elbow strain, tendonitis, effective from 
September 26, 1994, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 
4.1-3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a Diagnostic 
Code 5024 (2003).  

3.  The criteria for a compensable rating for chondromalacia 
of the right knee, since the effective date of the grant of 
service connection, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 
4.1-3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a Diagnostic 
Code 5099-5014 (2003).  

4.  The criteria for a disability rating in excess of 10 
percent for chondromalacia of the right knee, effective from 
September 26, 1994, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 
4.1-3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a Diagnostic 
Code 5999-5014 (2003).  

5.  The criteria for a compensable rating for chondromalacia 
of the left knee, since the effective date of the grant of 
service connection, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 
4.1-3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a Diagnostic 
Code 5099-5014 (2003).  

6.  The criteria for a disability rating in excess of 10 
percent for chondromalacia of the left knee, effective from 
September 26, 1994, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 
4.1-3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a Diagnostic 
Code 5999-5014 (2003).  

7.  The criteria for a compensable rating for lumbosacral 
strain, since the effective date of the grant of service 
connection, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-3, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a Diagnostic Code 5295 
(2002 & 2003).  

8.  The criteria for a disability rating in excess of 10 
percent for lumbosacral strain, effective from September 26, 
1994, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-3, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.59, 4.71a Diagnostic Code 5295 
(2002 & 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In implementing the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits.  

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court), in the case of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), essentially held that the 
notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  In the case at hand, the veteran's substantially 
complete application had been filed in June 1993, and initial 
adjudication had taken place in August 1994, both of which 
occurred well-over six years before the VCAA was enacted.  
Only after that rating action was promulgated, and the case 
had been on appeal for years, did the RO provide formal 
notice to the appellant, by VA letters in November 2002 and 
August 2003.  The pertinent provisions of the VCAA were 
provided the veteran in the supplemental statement of the 
case, issued in August 2003.  

In Pelegrini, the Court held that the plain language of 
38 U.S.C.A. § 5103A requires notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," the Secretary receives a complete, or substantially 
complete, application for VA-administered benefits.  Id. at 
11.  Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss this case because it does not 
meet these standards.  Such an action would render any rating 
decision promulgated prior to providing the appellant full 
VCAA notice void, ab initio, which, in turn, would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the veteran would be 
provided VCAA notice, and an appropriate amount of time to 
respond, before an initial rating action.  Following the 
rating decision , the veteran would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and, finally, the submission of a substantive 
appeal by the veteran.  The prior actions of the veteran 
would be nullified by a strict reading of Pelegrini, and 
essentially place the veteran at the end of the line of cases 
waiting to be adjudicated.  

As noted above, this claim was received in June 1993, which 
is over ten years ago.  The Board does not believe that 
voiding the August 1994 rating decision is in this veteran's 
best interests.  Simply put, in this case, the veteran was 
provided every opportunity to submit evidence; he was 
provided with notice of the appropriate law and regulations; 
he was provided notice of what evidence he needed to submit, 
and notice of what evidence VA would secure on his behalf; 
and he was given ample time to respond.  Hence, not 
withstanding Pelegrini, to allow the appeal to continue would 
not be prejudicial error to the veteran.  Further, to remand 
this case for strict compliance with Pelegrini would only 
unnecessary delay adjudication of the case and possibly 
result in an injustice to veteran.  

Under the facts of this case, the Board finds that the record 
has been fully developed, and it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has 
sufficient notice of the type of information needed to 
support his claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify, as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied with respect to the issue currently on 
appeal.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. 
App. at 126.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

At this point, the Board notes that the RO has effectively 
considered the appropriateness of its initial evaluations 
under the applicable rating criteria in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  Thus, a remand for this purpose is 
unnecessary.  

A.  Right Elbow

The veteran's service medical records show that he was seen 
for recurrent right elbow pain, secondary to strain.  Post 
service, his July 1993 VA examination report notes complaints 
of right elbow pain, particularly on exertion.  On 
examination, there was crepitus on flexion-extension of the 
right elbow; no tenderness over the epicondyles; and full 
range of motion of the right elbow.  

The report of the veteran's August 1995 VA fee basis 
examination notes complaints of occasional pain in the right 
elbow.  He complained that he was experiencing pain with use 
of his right elbow and was taking Motrin for pain relief.  
Visual examination of the right elbow was unremarkable.  It 
was observed on physical examination that the olecranon on 
both sides was slightly sensitive to pressure; the skin was 
normal; there was normal tropism; no crepitation was noted on 
movement; and sensitivity and circulation examinations were 
within normal limits.  All joints of the upper extremities 
were freely movable and identical on both sides.  An x-ray 
taken of the right elbow revealed no radiomorphological 
evidence of epicondylitis; the structure and density were 
appropriate to the veteran's age; there was no incipient 
olecranon spur; and no sighs of arthrosis.  The examining 
physician offered that the pain in the right elbow was being 
caused by a tendon infection at the onset of the bone, a so-
called insertion tendonitis.  

The report of the veteran's June 1999 VA fee basis 
examination notes that there were no movement limitations in 
both elbow joints.  An indication of humeral-radial and ulnar 
epicondylitis could not be verified.  X-rays taken of the 
right elbow in 1995 were reviewed, which revealed clinically 
normal findings.  

The report of the veteran's March 2003 VA fee basis 
examination notes complaints of elbow pain.  Examination 
revealed a blockade sensation on the right elbow more than on 
the left elbow.  There was no locking and no restriction of 
movement of the right elbow.  The veteran was noted as right-
hand dominant.  Range of motion of the right elbow was from 0 
degrees to 140 degrees.  The examining physician noted 
possible tendon insertion irritation in the elbow.  

The veteran's service-connected right elbow strain, 
tendonitis, is rated under diseases of the musculoskeletal 
system in VA's Schedule for Rating Disabilities, 
specifically, under 38 C.F.R. § 4.71a, initially Diagnostic 
Code 5299-5212.  The first diagnostic code cited is the one 
designating the affected area of the body, in this case, the 
musculoskeletal system, and the diagnostic code that follows 
the hyphen is the one for the residual condition, in this 
case impairment of the radius.  See 38 C.F.R. § 4.27.  The 
code applicable to the veteran's right elbow was subsequently 
changed to Diagnostic Code 5024, tenosynovitis.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  

38 C.F.R. § 4.71a, Diagnostic Code 5212 provides that a 
malunion of the radius, with a bad alignment, warrants a 10 
percent rating.  Nonunion in the upper half warrants a 20 
percent rating and impairment of the radius without loss of 
bone substance or deformity warrants a 30 percent rating if 
affecting the major extremity.  Impairment of the radius with 
nonunion in the lower half, with false movement and loss of 
bone substance (1 inch [2.5 cms.] or more) and with marked 
deformity of the major extremity warrants a 40 percent 
rating.  Evidence of record shows that the veteran is right 
hand dominant.  

The above-mentioned diagnostic code does not provide for a 
zero percent evaluation.  However, in every instance where 
the schedule does not so provide, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.  In the 
veteran's case, the medical evidence does not show that there 
is any problem with the right elbow that would warrant a 
compensable rating under Diagnostic Code 5212.  

38 C.F.R. § 4.71a, Diagnostic Code 5206 provides that if 
flexion of the major forearm is limited to 110 degrees, a 
noncompensable rating is warranted; if limited to 100 
degrees, a 10 percent rating is warranted; if limited to 90 
degrees, a 20 percent rating is warranted; if limited to 70 
degrees, a 30 percent rating is warranted; if limited to 55 
degrees, a 40 percent rating is warranted; and if limited to 
45 degrees, a 50 percent rating is warranted.   

38 C.F.R. § 4.71a,  Diagnostic Code 5207 provides that if 
extension of the major forearm is limited to 45 degrees or to 
60 degrees, a 10 percent rating is warranted; if limited to 
75 degrees, 20 percent rating is warranted; if limited to 90 
degrees, a 30 percent rating is warranted; if limited to 100 
degrees, a 40 percent rating is warranted; and if limited to 
110 degrees, a 50 percent rating is warranted.  

In the veteran's case, medical evidence does not show any 
limitation of motion either during his active duty service or 
during his initial post-service orthopedic examination that 
would warrant a compensable rating under either Diagnostic 
Code 5206 or 5207.  Although he complained of pain in his 
right elbow, the elbow had full range of motion.  

38 C.F.R. § 4.71a, Diagnostic Code 5024 provides that 
tenosynovitis is to be rated on limitation of motion of the 
affected parts, in this case, limitation of motion of the 
right elbow, as degenerative arthritis.  Degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  With x-
ray evidence of involvement of two or more major joints, or 
two or more minor joint groups, a 10 percent rating is 
warranted.  With x-ray evidence of involvement of two or more 
major joints, or two or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent rating 
is warranted.  

The evidence does not show limitation of motion of the 
veteran's right elbow, forearm, until fairly recently.  
During his March 2003 evaluation, limitation of motion for 
the right forearm was noted as from 0 degrees to 140 degrees 
(normal range of motion is 0 degrees to 145 degrees, see 
38 C.F.R. § 4.71, Plate I).  At that time, the examining 
physician noted possible tendon insertion irritation in the 
elbow.  

Under the circumstances, a noncompensable rating is warranted 
for right elbow strain, effective from the time of the 
initial award.  However, subsequent to the veteran's notice 
of dissatisfaction, which was received by VA in September 
1994, the medical evidence indicates that the veteran is 
experiencing sufficient pain in his right elbow to warrant 
the use of Motrin and now has some limitation of motion of 
the affected elbow, with pain.  However, the limitation of 
motion is not of the severity to warrant a compensable 
evaluation under the applicable diagnostic codes, other than 
Diagnostic Code 5224, as rated under Diagnostic Code 5003 
pertaining to degenerative arthritis showing limitation of 
motion, with pain on motion, affecting a major joint, the 
right elbow.  See 38 C.F.R. § 4.71a.  In the absence of 
objective medical evidence showing greater severity of the 
right elbow, no higher evaluation is appropriate.  See 
38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 206.  

Under the circumstances, and with all reasonable doubt being 
resolved in the veteran's favor, a 10 percent rating is 
warranted, effective from September 26, 1994, the date of 
receipt of the veteran's notice of dissatisfaction with the 
initial rating assigned his right elbow disability.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board also finds that no higher evaluation can be 
assigned, other than the noncompensable rating effective from 
the date of the veteran's claim and the 10 percent rating, 
effective from the time of receipt of his notice 
dissatisfaction, September 1994, pursuant to any other 
potentially applicable diagnostic code.  In the absence of 
medical evidence of ankylosis of the right elbow, flexion 
limited to 100 degrees and extension to 45 degrees, an 
impairment of the Flail joint, or nonunion of the radius and 
ulna, with flail false joint, there is no basis for 
assignment of a higher evaluation based on right elbow 
impairment under Diagnostic Codes 5205, 5208, 5209, or 5210, 
respectively.  

B.  Right and Left Knee

The veteran's service medical records show that he was seen 
on various occasions for both right and left knee pain.  The 
initial diagnosis was tendonitis.  X-rays of both knees 
revealed no fracture or other bony abnormality.  The joint 
spaces and soft tissues were normal.  In May 1993, he was 
noted as having bilateral ITB (iliotibial band) syndrome 
and/or chondromalacia patella.  

On initial post-service VA examination, dated in July 1993, 
the veteran complained of bilateral knee pain.  Examination 
of the knees revealed moderate crepitus on flexion-extension, 
bilaterally; full range of motion, bilaterally; and he was 
able to squat and stand without difficulty, although with 
some discomfort.  No neurological abnormalities were noted in 
the lower extremities.  There was some tenderness over the 
lateral aspect of the right knee.  There was no instability, 
bilaterally.  

The report of the veteran's August 1995 VA fee basis 
examination notes complaints of occasional pain in the left 
knee joint.  His gait was normal.  Examination of the left 
knee joint revealed inconspicuous exterior contours; firm 
ligaments; anterior of the patella on the anterior joint 
cavity were sensitive to pressure; the meniscus indicators 
were negative; and there was robust upper thigh and lower 
calf musculature, bilaterally.  Range of motion of the knees 
revealed 0 degrees to 135 degrees, bilaterally.  X-rays of 
the knees revealed normal bone structures and normal 
conditions of the joints.  The examining physician offered 
that the veteran's complaints of pain in the knee joints are 
due to cartilage damage in the area of the patella, like a 
patellar chondropathy.  

In a June 1999 VA fee basis medical evaluation, the examining 
physician noted that the veteran's knees revealed no hydrops 
signs; the crucial and side ligaments were stable; the 
Lachmann test was negative; the Zohlen signs were negative.  
Previous x-rays of the knees were reviewed, which revealed 
normal findings.  

The report of the veteran's March 2003 fee basis examination 
notes complaints of bilateral knee pain, described as feeling 
like his knees were in a vice.  Examination of the right knee 
revealed touch dysesthesia over the medical joint space; the 
cruciate and lateral ligaments were stable; end-range 
movement was restricted; and there was moderate retropatellar 
friction.  Examination of the left knee revealed cruciate and 
lateral ligaments were stable; no effusion; no ballottement 
of the patella; obvious retropatellar friction, with pain 
when testing for McMurray test.  Range of motion of the knees 
were from 0 degrees to 125 degrees, bilaterally.  Gait was 
normal; deep knee bends were restricted, with complaints of 
pain in the knee joints; the ligaments were stable; knee 
movement was free and equal, bilaterally; and there was no 
significant muscle atrophy in the legs.  

The veteran's chondromalacia of the right and left knees are 
rated under 38 C.F.R. § 4.71a, Diagnostic Codec 5099-5014, 
connoting a disability of the musculoskeletal system, 
specifically, osteomalacia, which is rated on limitation of 
motion as degenerative arthritis.  See 38 C.F.R. § 4.71a.  
Such disability is rated on limitation of motion of the 
affected parts, in this case, limitation of motion of each 
knee, due to osteomalacia.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
rating is warranted for slight recurrent subluxation or 
lateral instability of the knee; moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
rating; and severe recurrent subluxation or lateral 
instability warrants a 30 percent rating.  Diagnostic Code 
5260 provides that if flexion of a leg is limited to 60 
degrees, a noncomplensable rating is warranted; if flexion is 
limited to 45 degrees, a 10 percent rating is warranted; if 
flexion is limited to 30 degrees, a 20 percent rating is 
warranted; and if flexion is limited to 15 degrees, a 30 
percent rating is warranted.  Diagnostic Code 5261 provides 
that if extension of a leg is limited to 5 degrees, a 
noncomplensable rating is warranted; if extension is limited 
to 10 degrees, a 10 percent rating is warranted; if extension 
is limited to 15 degrees, a 20 percent rating is warranted; 
if extension is limited to 20 degrees, a 30 percent rating is 
warranted; if extension is limited to 30 degrees, a 40 
percent rating is warranted; and if extension is limited to 
45 degrees, a 50 percent rating is limited. 

In the veteran's case, medical evidence has consistently 
shown that neither knee shows any signs of any instability or 
subluxation.  Medical examinations conducted during the 
veteran's active military service consistently revealed full 
range of motion of both knees, although he was complaining of 
bilateral knee pain.  Likewise, during his initial post-
service VA examination, the veteran was complaining of 
bilateral knee pain, with examination results showing 
crepitus and full range of motion, with no instability, 
bilaterally.  

For a compensable rating, the knee disability must be of such 
severity as to produce limitation of motion with complaints 
of pain on motion.  The diagnosis was bilateral ITB syndrome 
and/or chondromalacia patella.  Prior to September 26, 1994, 
when the veteran submitted his notice of disagreement with 
the noncompensable rating assigned each of his knee 
disabilities, the medical evidence did not reflect any x-ray 
evidence of degenerative changes with limitation of motion; 
slight, or worse, subluxation; or slight, or worse, 
instability, which would warrant a compensable rating for a 
knee disability.  

More recent examinations are reflective of some slight 
limitation of motion of each of the veteran's knees, with 
each knee reflective of pain on motion.  During the March 
2003 VA fee basis examination, range of motion of the knees 
were from 0 degrees to 125 degrees (0 degrees to 140 degrees 
being normal, see 38 C.F.R. § 4.71, Plate II).  Under the 
circumstances, and in the absence of greater severity, a 
noncompensable rating for each knee is entirely appropriate, 
effective from June 1993, with a 10 percent rating for each 
knee entirely appropriate, effective from September 1994, the 
date of receipt of the veteran's notice of disagreement with 
the noncompensable ratings.  See 38 C.F.R. §§ 4.40, 4.45; see 
also DeLuca, 8 Vet. App. at 206.  

The Board also finds that no higher evaluation can be 
assigned for either knee pursuant to any other potentially 
applicable diagnostic code.  In the absence of medical 
evidence of ankylosis, dislocated cartilage, with frequent 
episodes of "locking;" removal of cartilage; an impairment 
of the tibia and fibula; or genu recurvatum, there is no 
basis for assignment of a higher evaluation for either of the 
veteran's knees under Diagnostic Codes 5256, 5258, 5259, 
5262, or 5263, respectively.  

C.  Lumbar Strain

The veteran's service medical records show that he was seen 
on various occasions for complaints of low back pain.  In 
November 1984, low back spasm, secondary to strain was 
diagnosed.  X-ray's of the lumbosacral spine consistently 
revealed no abnormality.  During his initial post-service VA 
examination in July 1993, he was complaining of occasional 
low back pain, usually following exercise and exertion.  He 
avoided lifting more than 30 or 40 pounds; prolonged bending 
or stooping; and was unable to sit and drive for more than 
three or four hours without stopping and resting.  
Objectively, there were no symptoms of radiculopathy.  There 
was moderate increased paraspinal muscular tone in the low 
lumbar regions; no neurological abnormalities in the lower 
extremities.  There was good range of motion of the lumbo 
spine.  The assessment was low back pain.  

On VA fee basis examination in August 1995, the veteran's 
gait was completely unremarkable; the spine was straight.  X-
rays taken of the lumbar spine in July 1999 revealed minimal 
left-convex scoliosis; disc osteochondrosis at L3-4, with 
narrowing of the intervertebral space; and moderate reactive 
spondylosis of the adjacent vertebrae.  No other abnormality 
was seen.  

An MRT (magnetic resonance tomography) taken of the veteran's 
lumbar spine in March 2002 revealed degenerative changes at 
L1-4; and severely narrowed L3-4 disc space.  X-rays taken of 
the lumbosacral spine in October 2002 essentially revealed 
similar findings.  On VA fee basis examination in March 2003, 
the veteran complained of lumbar spine pain.  Range of 
movement of the spine was possible, with total rotation 
performed on both sides; there was somewhat reduced expansion 
in the spinal processes of the lumbar spine, with pain.  His 
gait was good and normal.  

The veteran's service-connected lumbar strain is rated under 
diseases of the musculoskeletal system in VA's Schedule for 
Rating Disabilities.  During the pendency of this appeal, the 
criteria for evaluating a back disability were revised, 
effective September 23, 2002, affecting intervertebral disc 
syndrome, and again, effective September 26, 2003, affecting 
lumbosacral strain, as well as intervertebral disc syndrome.  
It appears that the veteran was not given a copy of those 
revised criteria, nor were his orthopedic examinations 
conducted, for obvious reason, with the revised criteria in 
mind.  Also, it does not appear that the revised regulations 
were considered in the adjudication of the veteran's claim 
for a disability rating in excess of 10 percent for lumbar 
strain, based on an initial award.  

The Board notes that, where the law or regulations governing 
a claim change while the claim is pending, as in the 
veteran's case, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In deciding such 
case, the Board must determine whether the previous or 
revised version is more favorable to the veteran.  However, 
if the revised version is more favorable, the retroactive 
reach of that regulation can be no earlier than the effective 
date of the change, and VA must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  See 38 U.S.C.A. § 5110(g); see 
also VAOPGCPREC 3-2000 (2000).  Hence, in the case at hand, 
even if it is found that the recently revised criteria are 
more favorable to the veteran, the retroactive reach of the 
recently revised regulation can be no earlier than the 
effective date of the change; in this case, no earlier than 
September 23, 2002, if there is a disc problem, or September 
26, 2003, pertaining to both disc and back strain, depending 
on the medical findings.  

Given that this case has been in the appellate process for 
almost ten years, the Board can, at least, evaluate the 
veteran's lumbar strain disability under the pre-revised 
criteria because, as noted earlier, even if the revised 
criteria are more favorable, the retroactive reach of the 
recently revised regulation can be no earlier than the 
effective date of the change in effect at the time of the 
award of service connection.  

In the remand portion of this decision, the veteran is being 
afforded the opportunity to be reexamined under the criteria 
in effect prior to and as of September 23, 2002, and 
September 26, 2003.  If that medical examination findings 
meet the criteria for increased ratings under the revised 
criteria, any increased ratings will be applicable, depending 
on the medical findings, but no earlier than the effective 
date and/or dates of the revised criteria.  

The criteria in effect prior to the above-mentioned revised 
criteria provides, under Diagnostic Code 5295, that, if there 
is lumbosacral strain with slight subjective symptoms only, a 
noncompensable rating is warranted; if there is 
characteristic pain on motion, a 10 percent rating is 
warranted; if there is muscle spasm on extreme forward 
bending and loss of lateral spine motion in the standing 
position, a 20 percent rating is warranted; if there is 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion, with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent rating is 
warranted.  See 38 C.F.R. § 4.71a.  

In the veteran's case, while he was on active military 
service, he was seen for complaints of low back pain.  
Examinations failed to find any underlying pathology.  X-rays 
taken of the lumbosacral spine revealed no abnormality.  His 
gait was completely normal and he had no radiculopathy.  
During his initial post-service VA examination, conducted in 
July 1993, he was still complaining of back pain.  Again, no 
underlying pathology was found and he had good range of 
motion.  

Under Diagnostic Code 5295, a noncompensable rating is 
warranted for lumbosacral strain with slight, subjective 
symptom, which is what the veteran was experiencing.  Under 
the circumstances, the veteran's lumbosacral strain is 
appropriately rated as noncompensably disabling, based on the 
initial award of service connection, in the absence of 
objective evidence of greater severity, such as 
characteristic pain on motion, muscle spasm, or marked 
limitation of forward bending or loss of lateral motion, and 
fully comports with the applicable schedular criteria.  

It is not until years later that x-rays of the back reveled 
left-convex scoliosis, disc osteochondrosis and a narrowing 
of the intervertebral space.  At that time, range of motion 
studies indicated back pain, with pain on motion.  Under 
Diagnostic Code 5295, such symptomatology more closely 
approximates the criteria for a 10 percent rating.  For a 
greater increase, medical evidence would need to show muscle 
spasm, loss of lateral spine motion, or severe lumbosacral 
strain.  Rather, the veteran's gait is normal and he has good 
range of motion of his back, albeit with pain on motion.  
With reasonable doubt being resolved in the veteran's favor, 
the increased rating to 10 percent for lumbosacral strain is 
effective from September 26, 1994, the date of receipt of the 
veteran's notice of dissatisfaction with the noncompensable 
rating, which medical evidence has subsequently shown a 
worsening low back condition.  Effective September 26, 1994, 
a 10 percent, and no greater, disability rating is warranted 
for lumbosacral strain, and the 10 percent rating fully 
comports with the applicable schedular criteria.  See 
38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 206.  

Conclusion

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's multiple joint disabilities at any stage under 
consideration.  It should be remembered that, generally, the 
degrees of disability specified under the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 
38 C.F.R. § 4.1.  In this regard, the Board notes that the 
medical evidence reflects that the veteran has not undergone 
prolonged hospitalization for his multiple joint disabilities 
or that any of those disabilities have caused marked 
interference with employment as to render impractical the 
application of the regular schedular standards during any 
stage under consideration.  Under the circumstances, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In reaching this decision, the Board has considered the 
appropriateness of the initial ratings for the veteran's 
service-connected disabilities at issue under the applicable 
criteria in conjunction with the submission of additional 
evidence at various times while the appeal was pending.  
Likewise, as noted earlier in this decision, the RO has 
effectively considered the appropriateness of its initial 
evaluation under the applicable rating criteria in 
conjunction with the submission of additional evidence at 
various times while the appeal was pending.  See Fenderson, 
12 Vet. App. at 126.  




ORDER

A compensable rating prior to September 1994 for right elbow 
strain, tendonitis, on an initial basis, is denied.  

Effective September 1994, a rating in excess of 10 percent 
for right elbow strain, tendonitis, on an initial basis, is 
denied.  

A compensable rating prior to September 1994 for 
chondromalacia of the right knee, on an initial basis, is 
denied.  

Effective September 1994, a rating in excess of 10 percent 
for chondromalacia of the right knee, on an initial basis, is 
denied.  

A compensable rating prior to September 1994 for 
chondromalacia of the left knee, on an initial basis, is 
denied.  

Effective September 1994, a rating in excess of 10 percent 
for chondromalacia of the left knee, on an initial basis, is 
denied.  

A compensable rating prior to September 1994 for lumbosacral 
strain, on an initial basis, is denied.  

Effective September 1994, a rating in excess of 10 percent 
for lumbosacral strain, on an initial basis, is denied.  


REMAND

As a reminder, the November 2000 VCAA is applicable in this 
case.  See Karnas, 1 Vet. App. at 312-13.  This legislation 
includes that, upon the submission of a substantially 
complete application for benefits, there is an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, the law and implementing regulations define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  Recent decisions of the United States 
Court of Appeals for the Federal Circuit and the United 
States Court of Appeals for Veterans Claims have further 
addressed shortcomings of VA in its application of VCAA.  

As noted earlier in this decision, where the law or 
regulations governing a claim change while the claim is 
pending, as in the veteran's case, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Dudnick, 10 Vet. App. at 79; Karnas, 1 Vet. 
App. at 312-13.  However, even if it is found that the most 
recently revised criteria are more favorable to the veteran, 
the retroactive reach of the most recently revised regulation 
can be no earlier than the effective date of the change.  
Hence, the RO and the Board can apply only the criteria in 
effect prior to September 26, 2003, when there was a revision 
in the criteria affecting lumbosacral strain, or, if there is 
disc involvement, September 23, 2002, in evaluating the 
veteran's lumbosacral strain, as the RO and the Board has 
already done.  Nevertheless, since the veteran's appeal was 
still pending at the time of the regulation changes, and 
since his low back disability has not been evaluated under 
the most recently revised criteria, he needs to be reexamined 
to determine the current nature and extent of the lumbosacral 
strain, to include whether there is disc involvement, using 
the criteria in effect prior to and effective from September 
23, 2002, and September 26, 2003.  

Under the circumstances, there is a due process bar for the 
Board to proceed with the appeal on evaluation of the 
lumbosacral strain as of the effective dates of the revised 
criteria, until the veteran is offered a VA orthopedic 
examination followed by an evaluation using pertinent 
criteria in effect both prior to and effective as of the 
dates of the revised scheduler criteria.  Therefore, the 
Board believes that the veteran should undergo further VA 
examination in order to determine the current nature and 
severity of the service-connected lumbosacral strain, 
effective from the dates of the revisions to the present.  



In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran another 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim for 
increased rating for lumbosacral strain, 
effective from both September 23, 2002, 
and September 26, 2003, to the present.  A 
general form letter, prepared by the RO, 
not specifically addressing benefits and 
entitlements at issue, is not acceptable.  
The letter should inform the veteran of 
which portion of the information and 
evidence is to be provided by the veteran 
and which part, if any, VA will attempt to 
obtain on behalf of the veteran.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his lumbosacral 
strain.  After securing the necessary 
releases, the RO should obtain copies of 
those records not already in the claims 
file and have them associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and representative are 
to be notified of unsuccessful efforts in 
this regard.  

3.  The RO is to schedule the veteran to 
undergo VA orthopedic and neurological 
examination.  All appropriate tests and 
studies should be conducted, to include 
having x-rays taken of the lumbosacral 
spine, and all clinical findings should 
be reported in detail.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in each examiner's 
report.  

The orthopedic and neurological 
examination is to be conducted to 
determine the current nature and severity 
of the veteran's service-connected 
lumbosacral strain.  The examiner should 
set forth all objective findings 
regarding the lumbosacral spine, 
including complete range of motion 
(provided in degrees, with standard or 
normal ranges of motion provided for 
comparison purposes).  The physician 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If there is clinical evidence of 
pain on motion, the examiner should 
indicate the degree of motion at which 
such pain begins.  If the veteran is 
being examined during a period of "acute 
exacerbation" of his low back symptoms, 
the examiner should clearly so state.  
Otherwise, after reviewing the veteran's 
complaints and medical history, the 
examiner should render an opinion, based 
upon best medical judgment, as to 
whether, and to what extent, the veteran 
experiences likely additional functional 
loss (beyond that which is demonstrated 
clinically) due to pain and/or any of the 
other symptoms noted above during flare-
ups and/or with repeated use..  To the 
extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  
The examiner should also include specific 
information regarding the frequency and 
duration of incapacitating episodes 
during the past 12 months.  On 
neurological examination, the examining 
physician should specifically comment 
regarding any neurological manifestations 
directly attributable to the veteran's 
service-connected lumbosacral strain.  If 
no neurological manifestations are found, 
the examiner is to so state.  Following 
orthopedic and neurological examiner, the 
examiner should offer opinions regarding 
the effect of the veteran's service-
connected lumbosacral strain upon his 
ability to engage in substantially 
gainful employment.  All examination 
findings, along with the complete 
rationale for each conclusion reached and 
opinion expressed, should be set forth in 
a typewritten report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  Thereafter, the RO should 
readjudicate the issue of an increased 
rating for lumbosacral strain, effective 
no earlier than September 26, 2003, if 
there is no disc involvement, to the 
present, to include consideration of the 
provisions of the rating schedule 
governing the evaluation of a service-
connected back disability both prior to 
and as of September 26, 2003.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



